Citation Nr: 1716768	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2001 for the award of service connection for posttraumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder prior to August 25, 2011.  

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder on and after August 25, 2011.  

4.  Entitlement to an extra-schedular evaluation for posttraumatic stress disorder.  

5.  Entitlement to a total disability evaluation based on individual unemployability prior to April 20, 2016.  

REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision awarded service connection for posttraumatic stress disorder (PTSD), with a 10 percent initial evaluation effective May 3, 2001 and a 50 percent evaluation effective August 25, 2011.  

Thereafter, the Agency of Original Jurisdiction (AOJ) issued a September 2012 rating decision increasing the 10 percent initial evaluation for PTSD to 30 percent, and changing the effective date for service connection to March 9, 2001.  As such, the Veteran's PTSD is currently assigned a 30 percent evaluation as of March 9, 2001, and a 50 percent evaluation as of August 25, 2011.  

The Board remanded the case in November 2014 for further VCAA notice and to afford the Veteran a more current VA examination.  The AOJ sent that notice in August 2015, and the Veteran attended that examination in September 2015.  The case has since been returned to the Board for appellate review.  

In the November 2014 remand, the Board noted that the Veteran had initiated an appeal for an effective prior to March 9, 2001 for the award of service connection for PTSD, and that RO had responded with a November 2013 statement of the case (SOC).  The Board further noted that the appellate period had not yet lapsed for the Veteran to perfect that appeal.  Therefore, the Board referred that issue to the RO for appropriate action.  Upon review of the electronic claims file, it appears that the Veteran's representative sent the RO a December 2013 statement perfecting that issue for appeal, but the statement was not associated with his claims file until after the RO had certified the increased initial rating appeal for PTSD to the Board.  As that statement was sent to the RO while the claims file was at the Board, the Board did not have access to that statement at the time of the November 2014 remand.  Nevertheless, the December 2013 statement clearly indicates the Veteran's intention to pursue the appeal for an effective date prior to March 9, 2001 for the award of service connection for PTSD, and was also timely for perfecting that appeal following the November 2013 SOC.  Therefore, that issue is now on appeal before the Board.  

While on remand, the AOJ denied entitlement to TDIU prior to November 10, 2010 in a December 2015 rating decision.  However, in a May 2016 rating decision, the RO granted TDIU effective April 20, 2016, based solely on the residual disability associated with a kidney transplant done in treatment for the Veteran's service-connected nephropathy.  Therefore, the issue of entitlement to TDIU remains on appeal for the period prior to April 20, 2016.  

Since the Board's November 2014 remand, this case was scanned into the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA also includes VA records from the Mountain Home VA Medical Center (VAMC).  While the AOJ's December 2015 supplemental statement of the case (SSOC) highlighted their review of all evidence of record in their readjudication of the issues of increased initial evaluation for PTSD and entitlement to TDIU, as will be discussed in the remand below, that SSOC did not readjudicate the issue of entitlement to an effective prior to March 9, 2001 for the award of service connection for PTSD.  All other documents in Virtual VA, including the examination report, are duplicative of those in VBMS.  

Subsequent to the AOJ's December 2015 SSOC, the Veteran submitted a November 2016 private psychological evaluation.  The Veteran's representative also submitted a waiver of this evaluation in December 2016, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.
The issues of entitlement to an effective prior to March 9, 2001 for the award of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.

3.  The criteria for rating PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 adequately contemplate the Veteran's disability picture due to PTSD.  

4.  As of March 9, 2001, service connection was established for PTSD rated as 70 percent disabling and diabetes rated as 20 percent disabling.

5.  As of March 9, 2001, the Veteran met the schedular criteria for TDIU.  

6.  As of March 9, 2001, the evidence demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due his service-connected PTSD and diabetes.

7.  Prior to March 9, 2001, the Veteran's service-connected disabilities did not preclude him from following a substantially gainful occupation.  

8.  Prior to November 10, 2010, the Veteran was not service connected for a single permanent disability rated as 100 percent disabling.  

9.  Prior to November 10, 2010, the Veteran's TDIU was not based on a single disability.  

CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for a 70 percent initial evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met on an extra-schedular basis.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).  

4.  The requirements have been met for TDIU as of March 9, 2001, but no earlier.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.1(p), 3.102, 3.155, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  The RO's June 2001 notice letter informed the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The RO repeated this information in a February 2005 letter.  The AOJ further informed the Veteran of the how disability ratings and effective dates are determined in an August 2015 letter.  The August 2015 letter further addressed increased ratings and TDIU specifically.  In summary, the Veteran has received all required VCAA notice in this case.

With regard to the timing of notice, notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all notice prior to the September 2011 rating decision on appeal.  But in Pelegrini, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in processing his claims.  

The Federal Circuit Court has further held that an SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the timing error was cured.  After providing additional VCAA notice in August 2015, the AOJ readjudicated the claims for increased initial evaluation of PTSD and entitlement to TDIU in a December 2015 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Thus, VA's duty to notify has been satisfied as to the issues of entitlement to a higher initial evaluation for PTSD and TDIU.  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, all identified and available VA medical records, and Social Security Administration (SSA) records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has submitted a November 2016 private psychological evaluation.  However, the report associated with that evaluation makes clear that the purpose of the evaluation was to offer an opinion based on a medical review, rather that offer treatment.  The psychologist also makes clear that she formed her opinions based upon speaking with the Veteran and a review of his medical records, rather than based on any prior treatment of him.  The Veteran has never reported any private treatment for his PTSD, and the Mountain Home VAMC treatment records do not refer to any non-VA treatment for PTSD.  As the Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein, there are also no outstanding treatment records to obtain.  

In fulfilling the VA's duty to assist, the AOJ has also afforded the Veteran with VA examinations in January 2005, August 2011, and September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate, as they are predicated on a review of the Veteran's relevant medical history, including his combat experience in Vietnam and hospitalizations for mental health treatment; performed a thorough mental status examination; and fully addressed the schedular criteria relevant to rating PTSD.  The Veteran has not raised any objection with any of the VA examinations, in fact the August 2011 examination supported the increase in the Veteran's evaluation.  Further, the only reason for the November 2014 remand to obtain a new examination was to ensure the Board's access to the Veteran's current level of disability due to service-connected PTSD.  Moreover, these examinations also address the Veteran's employability.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For his part, the Veteran has submitted personal statements and argument from his representative, as well as the November 2016 private psychiatric evaluation discussed above.  The Veteran has not identified any additional, outstanding evidence that is relevant to his claim for increased initial evaluation of PTSD and entitlement to TDIU being decided herein.  

Finally, with respect to the November 2014 remand, the Board finds that the AOJ substantially complied with the remand directives.  As listed above, the AOJ sent further VCAA notice in August 2015, addressing both increased evaluation for PTSD and TDIU.  This letter also included VA Form 21-8940 as an enclosure.  The Veteran further attended the September 2015 VA examination, and, as discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the November 2014 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Increased Initial Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent evaluation prior to August 25, 2011 and a 50 percent disability evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed.  Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2013, and, therefore, the claim is governed by DSM-IV.  

Prior to filing his March 2001 service-connection claim for PTSD, the Veteran had sought treatment through the Mountain Home VAMC in January 1993.  At that time, he participated in group therapy, and his PTSD was considered subclinical.  Subsequently, the Veteran was hospitalized in February 2001.  While hospitalized he reported symptoms of depression, hearing voices, nightmares, sleep disturbance, and increasing stress at work; but denied visual hallucination, suicidal ideation, and homicidal ideation.  During his admission, he had a Global Assessment of Functioning (GAF) score of 30; and, in March 2001 following his hospitalization, his GAF score was 50.  Shortly after discharge, the Veteran filed his claim, and in May 2001, he continued seeking outpatient treatment for PTSD through the Mountain Home VAMC.  The Veteran then described symptoms including nightmares, increasing difficulty in coping with stress in his job situation, social isolation, depression, irritability, impaired concentration, hypervigilance, and exaggerated startle response.  The Veteran further recounted that he was separated from his wife, had no friends, and was only close to his children.  His treating psychologist objectively noted restriction in affect and impaired concentration.  The Veteran denied suicidal ideation.  

The Veteran again sought psychiatric hospitalization in August 2004.  He had previously been hospitalized in July 2004 for acute hepatitis, and had to discontinue his PTSD medications as they are metabolized in the liver.  Without medication, his psychiatric symptoms increased.  A psychiatrist recommended an inpatient stay to adjust the Veteran's medication while monitoring of his hepatic function.  Prior to his admission in August 2004, his GAF score was 45.  At the time of his admission, he was noticeably anxious, with increased psychomotor function, and a GAF score of 30.  He reported increased symptoms of paranoia, flashbacks, and nightmares; specifying that these symptoms, while previously present, had become more intense.  However, the admitting psychiatrist also noted the Veteran to be alert, oriented to all spheres, exhibit a constricted affect, and use a logical thought process.  The Veteran denied suicidal ideation, homicidal ideation, auditory hallucination, and visual hallucination.  At discharge, he was assessed with a GAF score of 51 to 60.  

At his first VA examination in January 2005, the Veteran recalled psychiatric hospitalizations in February 2001 and August 2004.  Regarding his functioning at the time of the January 2005 examination, the Veteran reported being unable to function, and that he had not worked since 2000.  He specified that was forced to discontinue working due to diabetic neuropathy and the difficulty this presented to standing for long periods on a concrete floor.  He described loss of interest in hobbies such as hunting and fishing, low concentration, and poor short-term memory.  The Veteran denied suicidal ideation and homicidal ideation.  He listed new symptoms such as an obsession with remembering directions and cleaning, in addition to similar symptoms of auditory hallucinations, paranoia, anger, and irritability.  The Veteran repeated that he was separated from his wife, specifying that the separation had been ongoing for the last eight years, or since roughly 1998.  

The examiner objectively noted the Veteran to be well dressed, be well groomed, use goal directed thought process, be oriented in all spheres, exhibit logical and coherent thought content.  The examiner noted the Veteran's judgement to be intact, and that he has insight into his life situation.  The examiner further noted the Veteran to have intact short-term and remote memory.  However, the examiner listed symptoms of a constricted affect and auditory hallucinations; without panic attacks, suicidal ideation, homicidal ideation, paranoid ideation, or impaired impulse control.  The examiner characterized the Veteran's obsessive handwashing as ritualistic.  The examiner finally summarized the Veteran to have social and vocational impairment, without occupational impairment, and assessed a GAF score of 50.  

In August 2011, the Veteran had his second VA examination.  The Veteran's treating psychologist from May 2001 performed the examination.  The Veteran gave further details about his marriage, explaining that he had six separate separations from his wife since their marriage in 1970, but had been back together with her for three years.  The Veteran highlighted that his wife left due to his PTSD symptoms.  The Veteran repeated that he has very few friends, and that he no longer participates in his hobbies of hunting and fishing.  The Veteran described symptoms of sleep disturbance, isolation, and auditory hallucinations of his brother's voice; but denied intrusive memories and flashbacks.  The Veteran repeated that he had retired in December 2001 due to problems with his diabetic neuropathy and standing for long hours on a concrete floor.  

That examiner objectively noted the Veteran to be clean, neatly groomed, and appropriately dressed, with a constricted affect.  The examiner also noted the Veteran to be oriented to person, but not to time, with an unremarkable thought process.  Regarding the Veteran's thought content, this included phobias and rumination, but not delusions.  The examiner further noted the Veteran to have intact judgement and insight, with good impulse control.  The examiner remarked on the lack of inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal ideation, and suicidal ideation.  

The examiner characterized the Veteran's PTSD as moderate, with severely impaired immediate memory, moderate hyperarousal, and severe problems with concentration.  The examiner further assessed a GAF score of 40, but provided that the determining factor in this assessment was the symptom of auditory hallucinations as an indication of impairment in reality testing.  The examiner further addressed the medical reasons for the Veteran's retirement, noting that prior to his retirement he had significant conflicts with supervisors.  The examiner offered that his interpersonal problems on the job might have reflected the avoidance and numbing of PTSD.  He further offered that the Veteran cannot work due to his severely impaired concentration.  The examiner highlighted the Veteran's strained relationship with his wife, and their prolonged marital separations.  

The August 2011 examiner diagnosed both PTSD and major depression.  He specified that the Veteran's depression is unrelated to his PTSD, as it did not begin until many years following his return from Vietnam.  The Board finds this opinion adequate as evidence of a prolonged period without medical complaint can support an examiner's rationale.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The examiner went on to offer that the symptom of auditory hallucinations is related to nonservice-connected depression rather than service-connected PTSD, but that he could not distinguish the etiology of the symptom of impaired concentration.  As such, the Board will not consider the symptom of auditory hallucination in making its determination.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).  Yet, the Board will also resolve all reasonable doubt in favor of the Veteran in considering the symptom of impaired concentration in making its determination.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran attended his most recent VA examination in September 2015.  That examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to preform occupational tasks.  The Veteran recounted his marital history as involving separations, but reported that he is currently getting along well with his wife.  He elaborated that he also has good relationships with his children and grandchildren.  The Veteran described social activities including being involved with charitable organizations such as the Shriners, fishing with friends, and photography.  The Veteran repeated his employment history of retiring for medical reasons, with a simultaneous escalation in problems with management towards the end of his career.  The Veteran also repeated his recollection of psychiatric hospitalization in February 2001 and August 2004.  The Veteran summarized that his PTSD had stabilized over the past two years on his current psychiatric medication.  
The September 2015 examiner concurred with the PTSD diagnosis, noting unprovoked and irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner also assessed difficulty establishing and maintaining effective work and social relationships.  The examiner objectively noted the Veteran to be groomed well, wearing clean clothing, and speaking logically.  The Veteran characterized his own mood as excellent, reported nightmares, denied suicidal ideation, denied homicidal ideation, and further denied obsessive or compulsive issues.  The examiner further noted the Veteran to be oriented in all spheres, and attributed both his memory impairment and his impaired concentration to his mental health issues.  The examiner finally addressed the Veteran's level of impairment, finding him to be mildly to moderately impaired in most circumstances.  However, the examiner specified that the Veteran would be moderately impaired in adapting to stressful situations involving face-paced change.  

As discussed above, the Veteran also had a private psychiatric evaluation with Dr. EMT in November 2016.  Dr. EMT characterized the Veteran's PTSD as causing total occupational and social impairment, yet selected none of the symptoms supporting that level of impairment in her Disability Benefits Questionnaire.  For example, she found no spatial disorientation, no persistent delusions or hallucinations, no grossly inappropriate behavior, no neglect of personal appearance, and no disorientation to time or place.  She did note symptoms of near continuous depression, anxiety, chronic sleep impairment, impaired short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances including work, an inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control such as unprovoked irritability.  The evaluation report she submitting with that Disability Benefits Questionnaire concluded with an opinion in favor of TDIU beginning in March 2001.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.
The Veteran has a history of symptoms throughout the appellate period that have included hypervigilance, nightmares, exaggerated startle response, flashbacks, concentration impairment, paranoia, depression, anxiety, irritability, loss of interest, restricted affect, chronic sleep impairment, memory impairment, difficulty establishing and maintaining effective work and social relationships, marital problems, and difficulty in adapting to stressful circumstances such as work.  On a less consistent basis, the Veteran has had further symptoms of obsessional rituals, isolation, and impaired impulse control such as unprovoked irritability.  

None of the VA examiners has found that the Veteran has occupational and social impairment with deficiencies in most areas.  However, the evidence does reflect that his marital relationship has been affected by his PTSD throughout the appellate period, as demonstrated by his separations from his wife.  The evidence also reflects that the Veteran's medical retirement was also at least partially due to interpersonal problems, avoidance, numbing, and impaired concentration associated with PTSD.  This suggests difficulty in adapting to stressful circumstances including work or a work-like setting as early as his 2001 retirement.  The combination of problems in his marriage and problems at work suggests deficiencies in both work and family relationships.  The January 2005 examiner further characterized the Veteran's obsessive handwashing as ritualistic, and both the September 2015 VA examiner and the November 2016 private psychologist noted impaired impulse control.  

Moreover, the Veteran's level of disability due to service-connected PTSD appears to be greater at the beginning of the appellate period, when he was still separated from his wife and consistently reported isolation.  Towards the end of the appellate period, by the Veteran's own characterization, his PTSD had stabilized during the two years prior to the September 2015 VA examination.  Yet, as the Veteran was still unemployed at that time, and still experiencing symptoms such as impaired impulse control, the evidence still supports a 70 percent evaluation at the end of the appellate period.  Thus, resolving all reasonable doubt in his favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, has been more consistent with a 70 percent disability evaluation throughout the appeal period.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board is cognizant that the November 2016 private psychologist Dr. EMT characterized the Veteran's PTSD as causing total occupational and social impairment.  However, none of the VA examiners have found this, or even occupational and social impairment with deficiencies in most areas.  As discussed above, that private psychologist's assessment is inconsistent with her own report of the Veteran's symptoms as listed in her Disability Benefits Questionnaire.  Dr. EMT's conclusions are factually at odds with the VA examinations, as well as the Veteran's statements regarding his symptoms and her own record of the Veteran's symptoms.  For the reasons discussed above, the Board finds that the VA examination reports are entitled to more probative weight than Dr. EMT's evaluation.  

Neither Dr. EMT's November 2016 evaluation nor the VA examination reports demonstrate that the Veteran's overall disability picture more nearly approximates a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  See Mauerhan, supra, Vazquez-Claudio, supra.  

Again, while the Veteran has demonstrated persistent auditory hallucinations, the August 2011 examiner made clear that these are not due to his service-connected PTSD, and the Board will not consider that symptoms in making its determination.  While the August 2011 VA examiner also noted the Veteran to be disoriented to time because he misidentified the date; no other examiner, including the private psychologist, has ever noted this symptom at any other time.  Further, as the Veteran kept the scheduled appointment for the August 2011 examination, and all the other VA examinations, and because the January 2005 VA examiner, September 2015 VA examiner, and November 2016 private psychologist found the Veteran to be oriented in all spheres, this symptom appears to be atypical or transient.  The Board finds it is otherwise inconsistent with and outweighed by the Veteran's level of symptomatology at all other times.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms, including the problems at work leading up to his 2001 retirement and the problems with his marriage.  However, at each VA examination, he reported that his service-connected peripheral neuropathy played the larger role in his retirement.  

Nevertheless, even assuming that the Veteran has had total occupational impairment during the entire appeal period, he has not been shown to have total social impairment.  In fact, the Veteran has reconciled with his wife during the appellate period, supporting the finding that he is not totally socially impaired.  Further, at the September 2015 VA examination, the Veteran detailed his involvement with charitable organizations such as the Shriners and fishing with friends.  Thus, it cannot be said that the Veteran has had total social impairment.  

Based on the foregoing, the Board finds that the Veteran's symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the Veteran's GAF have ranged from a low of 30 to the highest score of 51 to 60.  The Board is also cognizant that the November 2016 private psychologist relied heavily on the GAF scores in her opinion.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  In this case, that GAF score is consistent with the 70 percent rating.  Specifically Diagnostic Code 9411 contemplates symptoms such as impairment in work and family relations in the criteria for a 70 percent rating.  

Moreover, a GAF score is but one factor for consideration in a rating.  The August 2011 examiner highlighted that the determining factor in assessing a GAF score as low as 40 is the symptom of auditory hallucinations as an indication of impairment in reality testing.  Again, the August 2011 has linked this symptom to the Veteran's nonservice-connected depression rather than his service-connected PTSD.  This lowers the probative value of the GAF scores in this case as representative of service-connected PTSD.  The Board therefore finds the narratives contained in the lay statements and examination reports to be the most probative evidence of the Veteran's service-connected psychological symptomatology.  

After considering the evidence of record, and applying the benefit of the doubt, the Board finds that the Veteran's symptoms most closely approximate the criteria for the currently assigned 70 percent disability rating throughout the appeal period.  To that extent, the Veteran's claim for an increased rating is granted.  




Extra-Schedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including hypervigilance, nightmares, exaggerated startle response, flashbacks, concentration impairment, paranoia, depression, anxiety, irritability, loss of interest, restricted affect, chronic sleep impairment, memory impairment, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals, impaired impulse control, and isolation.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  

As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, " Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 70 percent rating.  As discussed above, the Board has considered all his psychiatric symptoms.   

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU Prior to April 20, 2016

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Board notes that entitlement to TDIU is moot for the period November 10, 2010 to the present.  From November 10, 2010 to April 20, 2016 the Veteran was in receipt of a 100 percent total schedular disability rating, with SMC benefits under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s).  Additionally, as discussed above, the RO has already awarded TDIU as of April 20, 2016.  As such, the Board finds that a TDIU claim from November 10, 2010 to the present need not be considered.  The Board instead will consider entitlement to TDIU prior to November 10, 2010.  
All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extra-schedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

As discussed above, the AOJ granted entitlement to TDIU based on the Veteran's service-connected nephropathy alone effective from April 20, 2016.  The issue on appeal is whether he is entitled to TDIU prior to that date.  As a practical matter, TDIU is moot from November 10, 2010 to April 20, 2016 based on the Veteran's receipt of a 100 percent total schedular disability rating, with SMC benefits under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s).  Therefore, the period for consideration is prior to November 10, 2010.  

The Veteran's primary contention is that his PTSD at least contributed to his medical retirement in 2001.  He has not asserted that his service-connected disabilities rendered him unemployable prior to 2001.  The Veteran specifically argued for TDIU as of 2001 in his January 2013 substantive appeal and February 2016 notice of disagreement.  In his February 2016 notice of disagreement, he asserted that his disabilities, plural, had rendered him unemployable since March 9, 2001.  Further in a February 2016 VA Form 21-8940; he specifically cited his diabetes and his PTSD as the disabilities that led to his retirement.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is warranted as of the Veteran's March 9, 2001 date of claim for service-connected PTSD.  

Prior to November 10, 2010, the Veteran's only service-connected disabilities were diabetes rated as 20 percent disabling and PTSD rated as 70 percent disabling.  His combined evaluation was 80 percent.  38 C.F.R. § 4.25.  Thus, the Veteran met the scheduler criteria for TDIU.

The Veteran's SSA records reflect that he retired in December 2001, and applied for SSA benefits in June 2002.  The SSA granted disability benefits in a May 2003 decision, citing both his service-connected diabetes and PTSD.  

The Veteran was afforded multiple VA examinations in connection with his TDIU claim and claims for increased evaluation.  Ultimately, the August 2011 examiner addressed the medical reasons for the Veteran's retirement, noting that prior to his retirement he had significant conflicts with supervisors.  The examiner offered that the Veteran's interpersonal problems on the job might have reflected the avoidance and numbing of PTSD.  He further offered that the Veteran cannot work due to his impaired concentration.  The psychologist who performed the November 2016 private evaluation concurred.  She offered that Veteran's service-connected disabilities prevent him from securing and maintaining substantial, gainful employment.  In arriving at this conclusion, she cited the SSA records and reviewed the Veteran's difficulties related to both diabetes and PTSD.  

On review, the Board finds that the evidence establishes that the Veteran was unemployable due to his service-connected disabilities as of March 9, 2001, the date of his service-connection claim for PTSD.  The Board acknowledges that the SSA records only reflect unemployment due to disability as of December 2001.  Prior to this, as discussed above, the Veteran was hospitalized in February 2001 for his service-connected PTSD.  The hospitalization clearly would have affected his ability to work at that time, and the Veteran's condition clearly devolved from that time until his December 2001 retirement.  The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines substantially gainful employment as that which is ordinarily followed by the non-disabled to earn a livelihood, with earnings common to the particular occupation in the community where the appellant resides; this suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

The record does not show, nor does the Veteran or his representative contend, that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any time prior to March 9, 2001.  The Veteran argued for TDIU as of May 2001 in his January 2013 substantive appeal, and reported his retirement in December 2001 to the August 2011 VA examiner.  Most recently, in a February 2016 notice of disagreement, he argued for March 2001 as the effective date for TDIU.  Again, the Veteran was not service-connected for PTSD prior to his March 9, 2001 service-connection claim.  Thus, the Veteran has not argued for entitlement to TDIU prior to March 9, 2001.  Entitlement prior to March 9, 2001 is not warranted.  

Based on the foregoing, the Board finds that the weight of the evidence is in favor of the Veteran's claim of entitlement to TDIU based on both service-connected diabetes and PTSD as of March 9, 2001.


ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent rating, but no higher, is granted for PTSD throughout the appeal period.  

An initial evaluation in excess of 70 percent for PTSD is denied on an extra-schedular basis.  

Entitlement to a total rating based on individual unemployability due to service-connected conditions is granted as of March 9, 2001.  

Entitlement to SMC at the housebound rate prior to November 10, 2010 is denied.  



REMAND

As discussed above, the AOJ further informed the Veteran of how disability ratings and effective dates are determined in an August 2015 letter.  However, this followed the initial adjudication of the claim in November 2001 and the RO's award of service connection in September 2011.  Also as discussed above, the VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Pelegrini, 18 Vet. App. at 120.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claim, such that he is still provided proper due process.  

In this case, the corrective notice has already been sent in August 2015 pursuant to the November 2014 remand.  Yet the readjudication following that notice is still required, as entitlement to an earlier effective date was not readjudicated by the AOJ's December 2015 SSOC.  Remand is required for that readjudication in a SSOC to cure the defective timing.  

Moreover, the December 2016 waiver filed by the Veteran's representative was specific to the November 2016 private psychological evaluation.  However, since the November 2013 SOC's readjudication of entitlement to an earlier effective date, additional treatment records from the Mountain Home VAMC have been associated with the Veteran's electronic claims file.  Therefore, the SSOC prepared on remand should also review all evidence of record.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the case on the basis of all evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


